Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter aha, to compel the respondent, a Justice of the Supreme Court, Nassau County, to dismiss the indictment in a case entitled People v Maize, pending in that county under indictment No. 2694/02, on the ground that the petitioner’s motion to dismiss the indictment as time-barred should have been granted.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Altman, J.P., H. Miller, Cozier and Mastro, JJ., concur.